Citation Nr: 1224644	
Decision Date: 07/17/12    Archive Date: 07/20/12

DOCKET NO.  09-03 307	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Providence, Rhode Island



THE ISSUE

Entitlement to dependency and indemnity compensation benefits based on the cause of the Veteran's death.



REPRESENTATION

Appellant represented by:	Massachusetts Department of Veterans Services



WITNESSES AT HEARING ON APPEAL

The Appellant and her son-in-law


ATTORNEY FOR THE BOARD

K. Osegueda, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1963 to October 1966.  He died in February 2008.  The Appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 decision by the RO.  

The Appellant testified at a hearing held before the undersigned Veterans Law Judge at the RO in May 2012.

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

A review of the record reveals that the Appellant appears, in part, to be seeking compensation under the provisions of 38 U.S.C.A. § 1151 for toxicity of the gallbladder and pancreas due to treatment by VA.  The issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ) and is referred to the RO for appropriate action.  

The appeal is being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Appellant if further action is required on her part.



REMAND

In the context of a claim for Dependency and Indemnity Compensation (DIC) benefits, which includes a claim of service connection for the cause of the Veteran's death, 38 U.S.C.A. § 5103(a) notice must be tailored to the claim.  Hupp v. Nicholson, 21 Vet. App. 342 (2007), rev'd on other grounds sub nom. Hupp v. Shinseki, 329 Fed. Appx. 277 (Fed. Cir. May 19, 2009).  

The notice should include: (1) a statement of the conditions, if any, for which a veteran was service connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service- connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.  Hupp v. Nicholson, 21 Vet. App at 352-353.

The Appellant has not been provided with complete notice required by VCAA in this case. 

The United States Court of Appeals for Veterans Claims (Court) stated that the content of the VCAA notice letter will depend upon the information provided in the claimant's application and that the letter should be "tailored" to be responsive to the particulars of the application submitted. 

A review of the record reveals that the Appellant had not been provided with a "tailored" VCAA notice letter.  As such, the Board directs that VCAA notice compliant with the requirements of Hupp v. Nicholson be provided to her upon remand.

Additionally, the Board finds that further development of the record must be made prior to deciding this case.

During a December 2010 hearing before the Decision Review Officer at the RO, the representative stated that the record included a letter from the Veteran's primary care physician at VA, stating that she believed the Veteran's death was service connected.  See DRO hearing transcript, p. 9.  

The Board notes that the claims files contained correspondence from another VA primary care physician who opined that the service-connected disabilities contributed to the Veteran's death; however, there was no correspondence from the other identified physician.  

The Appellant also submitted copies of abstracts of an article concerning a case of rheumatoid arthritis and a multiseptate gallbladder; a study concerning the extent to which exocrine dysfunction of the pancreas was seen among patients with severe chronic polyarthritis and whether it might account for some gastrointestinal symptoms; and a study regarding whether nonsteroidal anti-inflammatory drugs (NSAIDs) were a risk factor for severe sepsis and septic shock.  However, she did not include copies of the full articles or reports.  

Accordingly, the case is REMANDED to the RO for the following action:


1.  The RO should send the Appellant and her representative a VCAA-compliant notice letter that provides: (1) a statement of the conditions, if any, for which a Veteran was service connected at the time of his death; (2) an explanation of the evidence and information required to substantiate a cause of death claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a cause of death claim based on a condition not yet service connected.  The notice letter should be sufficiently "tailored," and must respond to the particulars of the application submitted, as outlined by the Court in Hupp, cited to above. 

2.  The RO should take appropriate steps to contact the Appellant in order to obtain any outstanding private or other medical records referable to treatment received by the Veteran before his death.  If any records sought are not obtained, the RO should notify the Appellant and her representative that the records were not obtained, explain the efforts taken to obtain them and describe further action to be taken.  

The RO should take all indicated action to contact the Appellant in order to obtain a copy of the statement by the VA physician  (full last name is included in the December 2010 DRO hearing transcript, but is omitted here for privacy reasons), previously submitted in support of the her claim.  The RO must document its effort to contact here and obtain the statement.  

The RO also should notify the Appellant that she may submit other medical evidence or treatment records in order to support her claim.  

3.  The RO must also attempt to obtain complete copies of the various articles that the Appellant previously submitted to support her claim.  

4.  Because the record was not sufficient, the February 2011 VA medical opinion could not be based on a comprehensive review of the evidence.  Therefore, after the requested development has been accomplished, the RO should contact the February 2011 VA examiner and request that she again review the claims folder and any medical records obtained, including but not limited to any medical opinion in support of the claim and the various medical articles and treatise evidence, and provide an opinion as to whether it is at least as likely as not that the service-connected osteoarthritis was:

(a) The principal cause of death - i.e., whether his osteoarthritis, either singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related to death, or;

(b) A contributory cause of death - i.e., whether osteoarthritis contributed substantially or materially to cause death, or aided or lent assistance to the production of death.

The examiner is also requested to provide an opinion as to whether, within a reasonable degree of medical knowledge, the Veteran's use of NSAIDs to treat his service-connected osteoarthritis was: 

(a) The principal cause of death - i.e., whether his use of NSAIDs to treat his osteoarthritis, either singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related to death, or;

(b) A contributory cause of death - i.e., whether his use of NSAIDs to treat his osteoarthritis contributed substantially or materially to cause death, or aided or lent assistance to the production of death.

The claims folder and a copy of this remand should be provided to the examiner for review in conjunction with the examination.  The examiner must acknowledge receipt and review of these materials in any report generated by the examination.

6.  After completing all indicated development, the RO should readjudicate the Appellant's claim in light of all the evidence of record.  If any benefit sought on appeal remains denied, the Appellant and her representative should be furnished a fully responsive Supplemental Statement of the Case (SSOC) and afforded a reasonable opportunity for response.  

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.

The Appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge,
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



